Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
31, 2019




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00294-CR


               MIGUEL ANGEL SERRANO-PEREZ, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 174th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1483873


                          MEMORANDUM OPINION

      Appellant Miguel Angel Serrano-Perez has signed and filed a written request
to dismiss his appeal. See Tex. R. App. P. 42.2. Because this court has not
delivered an opinion, we grant appellant’s request.

      Accordingly, we order the appeal dismissed. We direct the clerk of the court
to issue the mandate of the court immediately.

                                  PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Zimmerer

Do Not Publish – Tex. R. App. P. 47.2(b)




                                         2